Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 
Response to Amendment
This Office Action is in response to arguments and amendments filed on 8/27/2021. 
The following is the status of claims: claims 1, 2, 3, 9, 10, 13, 17, 18 have been amended. 
Claims 7 and 15 have been cancelled.
Thus, claims 1-6, 8-14 and 16-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 8/27/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).





REASONS FOR ALLOWANCE
Claims 1-6, 8-14 and 16-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 9, and 17, the claimed features in
independent claim 1 (and substantially similar independent claim 9 and claim 17):

“scanning a document with a scanning device;

capturing content from said document, wherein the document prior to
the scanning comprises an input document comprising a hard copy of a
physical document provided to the scanning device, wherein after the
scanning of the document, the document comprises a digital document
comprising an electronic document subject to an image processing operation;
displaying the digital document in a graphical user interface for a user
upon completion of the scanning of the document or during the scanning of
the document with the scanning device;

automatically searching an electronic network with a search engine to
determine if there is an exact match or a partial match between said content
of said document and search results of the automatic search, wherein the
search engine is operable to identify search results responsive to a query
composed of the content contained in the document scanned by the scanning
device after the electronic document has been subject to the image processing
operation;

when an exact match or a partial match is generated as a result of said

presenting a user with at least one option among a plurality of options through 
the graphical user interface for retrieving, viewing and printing the search
results of said automatic search, the at least one option including allowing a
user to annotate said scanned document through the graphical user interface
with at least one URL contained in said search results and to print said scanned
document with said at least one URL embedded in said scanned document”;


in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:
King et al., US Pub. No. 2011/0043652, teaches an improved method for automatically providing content associated with captured information is described where the system receives input by a user, and automatically provides content or links to content associated with the
input. In some examples, the system receives input via text entry or by capturing text from a rendered document, such as a printed document, an object, an audio stream, and so on;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.




.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        11/22/2021